84 B.R. 240 (1988)
In re NEIGHBORS RESTAURANT, INC., d/b/a Neighbors Restaurants of Dade County, Inc., Debtor.
NEIGHBORS RESTAURANTS, INC., Plaintiff,
v.
Fred GANZ, Dade County Tax Collector, a Department of Metropolitan Dade County Florida (Tax Collection Division), Defendant.
Bankruptcy No. 85-01877-BKC-SMW, Adv. No. 88-0010-BKC-SMW-A.
United States Bankruptcy Court, S.D. Florida.
March 17, 1988.
Ronald G. Neiwirth, Miami, Fla., for plaintiff.
Robert A. Ginsburg, Dade Co. Atty. and Daniel A. Weiss, Asst. Co. Atty., Miami, Fla., for defendant.

ORDER DISMISSING ADVERSARY PROCEEDING
SIDNEY M. WEAVER, Bankruptcy Judge.
This matter came before the Court on a Complaint to Determine Dischargeability of a Debt and for Injunctive Relief. The parties thereto filed a Stipulation of Facts and Documents which indicated that the underlying Chapter 11 case was filed by Neighbors on August 23, 1985; the Second Amended Plan of Reorganization was confirmed on January 16, 1987; an Order for Payment of Dividends was entered on January 20, 1987, and distribution thereunder was completed by February 27, 1987. On June 25, 1987, a Final Decree was entered, closing the Chapter 11 case.
Neighbors, former debtor-in-possession, filed the instant Adversary Complaint on January 11, 1988, approximately six months after the Final Decree was entered in the underlying Chapter 11 case, seeking to declare certain taxes dischargeable and to enjoin the defendant from collecting same in the state court forum.
The Court did not retain jurisdiction to entertain post confirmation matters in its approval of the Plan of Reorganization or *241 the Final Decree entered by the Court closing the case.
The Court finds it is without jurisdiction to consider the instant Adversary Complaint and the same is dismissed. See In re Atlas Sewing Centers, Inc., 384 F.2d 66 (5th Cir.1967) and In re Fortner Oil Field Services (General Motors Acceptance Corp. vs. Fortner Oilfield Services, Inc.) 49 B.R. 9 (Bankr.N.D.Tex.1984).